Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's amendment filed on February 24, 2021 has been entered.
Reasons for Allowance
1.	Claims 1-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the claims are allowed due to the following limitations in representative claim 1:
	a lever assembly (10), comprising a housing (11) and a brake lever (12), wherein the brake lever (12) is pivotably disposed on the housing (11), the housing (11) has a first positioning structure (1124/1124a; FIG. 2 or 9), and the brake lever (12) has an engagement portion (121, FIG. 2);

a parking brake mechanism (20), comprising a control handle (21/21a; FIG. 3 or 9) and an engagement component (23, FIG. 2) connected to the control handle (21/21a), wherein the control handle (21/21a) is pivotably disposed on the housing (11), and the control handle (21/21a) is pivotable with respect to the housing (11) to make the engagement component (23) to engage or disengage with the engagement portion (121); and

	a positioning assembly (30), comprising a positioning handle (31/31a) pivotably disposed on the control handle (21/21a) and having a locked position and an unlocked position (FIG. 4 or 9; Spec. ¶¶ 31, 35, 43-44);
	


At the outset, under broadest reasonable interpretation rule during examination (MPEP § 2111), the plain meaning (MPEP § 2111.01) of the term “connected” is “associated or related in some respect” as seen in common dictionaries such as Google Search cited.  See also the term “connected” in Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004) cited in MPEP § 2173.05(g).
In the instant case, the closest prior art Schnuttgen (WO 2017125106) teaches a bicycle braking system (FIGS. 6A-6B, Translation (Tr.) ¶¶ 82 and 101 et seq.), comprising: a lever assembly, comprising a housing (4) and a brake lever (5), wherein the brake lever (5) is pivotably disposed on the housing (4), the housing (4) has a first positioning structure (14), and the brake lever (5) has an engagement portion (18a); a parking brake mechanism, comprising a control handle (1), wherein the control handle (1) is pivotably disposed on the brake lever (5) so as to be engaged (FIG. 6B) or disengaged (FIG. 6A) with the engagement portion (18a); and a positioning assembly, comprising a positioning handle (6) pivotably disposed on the brake lever (5) and having a locked position (FIG. 6B) and an unlocked position (FIG. 6A); and wherein when the positioning handle  (6) is in the locked position (FIG. 6B), the positioning handle (6) stops the control handle (1) from be pivoted with respect to the housing (4); when the positioning handle (6) is in the unlocked position (FIG. 6A), the positioning handle (6) is removed from the first positioning structure (18a) so as to allow the control handle (1) to become pivotable with respect to the housing (4).   However, Schnuttgen does not teach the limitations such as the engagement component; the control handle (1) pivotally disposed on the housing (4); and the positioning handle (6) pivotally disposed on the control handle (1).  
If a person having ordinary skill in the art (PHOSITA) rearranges Schnuttgen’s control handle (1) to be pivotably disposed on the housing (4) and the positioning handle (6) to be pivotably disposed on the control handle (1), the PHOSITA would destroy, inter alia, Schnuttgen’s control handle (1), housing (4), etc., consequently, render Schnuttgen’s braking system inoperative or alter Schnuttgen’s principal of operation.   See MPEP § 2143.01.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claim 1. See MPEP § 2173.05(g) (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Chen (CN 208915343 U) teaches a bicycle braking system, comprising: a lever assembly, comprising a housing (1) and a brake lever (2), wherein the brake lever (2) is pivotably disposed on the housing (1),  the housing (1) has a first positioning structure (7, FIG. 2), and the brake lever has an engagement portion (9, 10, FIG. 7).  However, Chen does not teach or suggest, inter alia, a control handle and an engagement component connected to the control handle, wherein the control handle is pivotably disposed on the housing, and the control handle is pivotable with respect to the housing to make the engagement component to engage or disengage with the engagement portion.  Tr. ¶ 25 et seq.; 
b.	Collins (WO 90/09306) teaches a bicycle braking system, comprising: a lever assembly, comprising a housing (17) and a brake lever (12), wherein the brake lever (12) is pivotably disposed on the housing (17, FIG. 2), the housing (17) has a first positioning structure (33, FIG. 3), a control handle (10, FIG. 5) and an engagement component (unnumbered teeth in FIG. 5) connected to the control handle (10), wherein the control handle (10) is pivotably disposed on the housing (17), and the control handle (10) is pivotable with respect to the housing (10) to make the engagement component to be engaged engage or disengaged disengage with the engagement portion (33).  However, Collins does not teach or suggest, inter alia, a positioning assembly comprising a positioning handle pivotably disposed on the control handle and having a locked position and an unlocked position; wherein when the positioning handle is in the locked position, the positioning handle is positioned at the first positioning structure so as to stop the control handle from be pivoted with respect to the housing; when the positioning handle is in the unlocked position, the positioning handle is removed from the first positioning structure so as to allow the control handle to become pivotable with respect to the housing;
c.	Fulghum teaches a bicycle braking system, comprising: a lever assembly, comprising a housing (242, FIG. 12) and a brake lever (248), wherein the brake lever (248) is pivotably disposed on the housing (242), the housing (242) has a first positioning structure (258), and the brake lever (248) has an engagement portion (256).  However, Fulghum does not teach or suggest, e.g., a control handle and an engagement component connected to the control handle, wherein the control handle is pivotably disposed on the housing, and the control handle is pivotable with respect to the housing se-as-to make the engagement component to engage or disengage with the engagement portion; and a positioning assembly, comprising a positioning handle pivotably disposed on the control handle and having a locked position and an unlocked position; and
d.	Ose (US 20020033065) teaches a bicycle braking system, comprising: a lever assembly, comprising a housing (204, 208) and a brake lever (26, ¶ 28 et seq.), wherein the brake lever (26) is pivotably disposed on the housing (204, 208),  the housing (204, 208) has a first positioning structure (366, FIG. 7), and the brake lever (26) has an engagement portion (212); a parking brake mechanism comprising a control handle (244, FIG. 7) and an engagement component (245/246) connected to the control handle (244), wherein the control handle (244) is pivotably disposed on the housing (204, 208), and the control handle (244) is pivotable with respect to the housing (204, 208, ¶ 38).  However, the control handle (244) does not make the engagement component (245/246) to be engaged engage or disengaged disengage with the engagement portion (212).  In addition, Ose does not teach or suggest a positioning assembly comprising a positioning handle pivotably disposed on the control handle and having a locked position and an unlocked position; wherein when the positioning handle is in the locked position, the positioning handle is positioned at the first positioning structure so as to stop the control handle from be pivoted with respect to the housing; when the positioning handle is in the unlocked position, the positioning handle is removed from the first positioning structure so as to allow the control handle to become pivotable with respect to the housing.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656